DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 12/20/2021 has been entered and considered. Upon entering, claims 1, 2, 12, 15-16 and 19 have amended.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein, in a first operation mode, control operations of the first microcontroller and the second microcontroller are synchronized via the data line to commonly control the N single phase DC-DC converters to output a first power output to a second output node, and wherein, in a second operation mode, the first microcontroller and the second microcontroller independently control the first fraction and the second fraction, respectively, and one of the first fraction of the N single phase DC-DC converters and the second fraction of the N single phase DC-DC converters is disconnected from the second output node such that a second power output that is lower than the first power output is output to the second output node” and in combination with other limitations.
Claims 2-11 depend from the independent claim 1.
Claim 12 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein, in a first operation mode, control operations of 
Claims 13-15 depend from the independent claim 12.
Claim 16 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the first operation voltage is provided as an input voltage to the first fraction of the N single phase DC-DC converters and to the second fraction of the N single phase DC-DC converters, -6-115691039.2Appin No. 16/842,547Amdt date December 20, 2021Reply to Office action of September 21, 2021wherein, in a first operation mode, control operations of the first microcontroller and the second microcontroller are synchronized via the data line to commonly control the N single phase DC-DC converters and a first power output is applied to a second output node, and wherein, in a second operation mode, the first microcontroller and the second microcontroller independently control the first fraction and the second fraction, respectively, and a second power output is applied to the second output node, the second power output being half the first power output” and in combination with other limitations.
Claims 17-19 depend from the independent claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836